     Case 2:20-cv-01392-KJM-CKD Document 11 Filed 07/31/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9
                            UNITED STATES DISTRICT COURT
10
                          EASTERN DISTRICT OF CALIFORNIA
11
                                 SACRAMENTO DIVISION
12

13
     YURI GARMASHOV,                      Case No. 2:20-cv- 01392-KJM-CKD
14
                    Plaintiff,            JOINT STIPULATION AND ORDER TO
15                                        EXTEND TIME FOR DEFENDANT TO
           vs.                            RESPOND TO COMPLAINT
16   UNITED STATES PARACHUTE              Hon. Kimberly J. Mueller
     ASSOCIATION, INC.,
17
                                          Complaint Filed: July 8, 2020
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-01392-KJM-CKD Document 11 Filed 07/31/20 Page 2 of 3

 1          Pursuant to Local Rule 144(a), Plaintiff Yuri Garmashov (“Plaintiff”) and Defendant

 2   United States Parachute Association, Inc. (“USPA” or “Defendant”) (together, the “Parties”), by

 3   and through their counsel of record, hereby stipulate as follows:

 4          WHEREAS, Plaintiff filed his Complaint (ECF No. 1) on July 8, 2020;

 5          WHEREAS, Plaintiff served the Complaint and Summons on USPA on July 13, 2020

 6   (ECF No. 8);

 7          WHEREAS, USPA’s response to the Complaint is currently due on August 3, 2020;

 8          WHEREAS, the Parties have agreed to a twenty-one (21) day extension of time for

 9   USPA to answer or otherwise respond to Plaintiff’s Complaint;

10          WHEREAS, this time modification will not have an effect on the schedule for this case;

11          WHEREAS, this is USPA’s first request for an extension of time in this case;

12          NOW, THEREFORE, the Parties, by and through the undersigned counsel, hereby

13   request that the Court extend USPA’s time to answer or otherwise respond to the Complaint by

14   twenty-one (21) days from August 3, 2020 up to and including August 24, 2020.

15          IT IS SO STIPULATED.

16

17   DATED: July 31, 2020                              Respectfully submitted,

18                                                     /s/ Nathan D. Sinning
                                                       Nathan D. Sinning
19                                                     ALSTON & BIRD LLP
20                                                     Counsel for Defendant
                                                       United States Parachute Association, Inc.
21

22

23    DATED: July 31, 2020                             /s/ Jessica Huang
                                                       Jessica Huang
24                                                     FOX ROTHSCHILD LLC

25                                                     Counsel for Plaintiff
                                                       Yuri Garmashov
26

27

28
     Case 2:20-cv-01392-KJM-CKD Document 11 Filed 07/31/20 Page 3 of 3

 1                                                 ORDER
 2          PURSUANT TO STIPULATION, IT IS ORDERED. Defendant United States
 3   Parachute Association, Inc. shall have up to and including August 24, 2020 to answer or
 4   otherwise respond to Plaintiff’s Complaint.
 5   DATED: July 31, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
